NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUL 18 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

RASHAD PHILLIP SCOTT,                           No.    18-56103

                Petitioner-Appellant,           D.C. No. 3:16-cv-01175-WQH-
                                                AGS
 v.

W. L. MONTGOMERY, Acting Warden;                MEMORANDUM*
XAVIER BECERRA, Attorney General,

                Respondents-Appellees.

                   Appeal from the United States District Court
                     for the Southern District of California
                   William Q. Hayes, District Judge, Presiding

                             Submitted July 15, 2019**

Before:      SCHROEDER, SILVERMAN, and CLIFTON, Circuit Judges.

      California state prisoner Rashad Phillip Scott appeals pro se from the district

court’s judgment denying his 28 U.S.C. § 2254 habeas corpus petition. We have

jurisdiction under 28 U.S.C. § 2253. We review the denial of a habeas petition de

novo, see Stanley v. Cullen, 633 F.3d 852, 859 (9th Cir. 2011), and we affirm.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Scott was convicted of second-degree murder, attempted murder, and assault

with a firearm under the theory that those crimes were the natural and probable

consequences of a simple assault that he aided and abetted. Scott first contends

there was insufficient evidence that he aided and abetted the simple assault. But

there was testimony that Scott arrived at the scene with his co-defendants, was

involved in an aggressive verbal altercation with one of the victims minutes prior

to the assault, conversed with two members of his group before crossing the street

and approaching the victim’s group, stood next to and “backed up” a member of

his group during the assault, and, after shots were fired, fled the scene with his co-

defendants. The state court’s conclusion that this evidence was sufficient to

establish that Scott aided and abetted the simple assault and that the shootings were

a natural and probable consequence of the assault was not contrary to, nor an

unreasonable application of, Jackson v. Virginia, 443 U.S. 307 (1979). See 28

U.S.C. § 2254(d)(1).

      Scott also contends that the trial court erred by admitting testimony by a

gang expert concerning an ultimate issue. But there is no United States Supreme

Court precedent “support[ing] the general proposition that the Constitution is

violated by the admission of expert testimony concerning an ultimate issue to be

resolved by the trier of fact.” Moses v. Payne, 555 F.3d 742, 761 (9th Cir. 2009);

see also Briceno v. Scribner, 555 F.3d 1069, 1078 (9th Cir. 2009) (“Our recent


                                          2
decision in Moses . . . holds that there is no clearly established constitutional right

to be free of an expert opinion on an ultimate issue.”). “When there is no clearly

established federal law on an issue, a state court cannot be said to have

unreasonably applied the law as to that issue.” Holley v. Yarborough, 568 F.3d

1091, 1098 (9th Cir. 2009). Accordingly, Scott is not entitled to relief under

section 2254(d)(1).

      AFFIRMED.




                                           3